     Case 6:19-cv-00036-JRH-BWC Document 21 Filed 06/05/20 Page 1 of 2

                                                                                          r iLEO
                                                                                   U.S. DiSTRiCT COURT
                      IN THE UNITED STATES DISTRICT COURT                              AUGUSTA DiV.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION                                 20JUH-5 PH 3H7


 SAMUEL L. LAIDLER,
                                                                                CLERK    yM.riBA)
                                                                                    SO.tfist OF GA.

                Plaintiff,                                 CIVIL ACTION NO.: 6;I9-cv-36


        V.



 SOT. DILLAHUAT; MS. JACKSON; LT.
 SHOEMAKER;SGT. FUGITT; and
 OFFICER CAIN,all on their individual and
 official capacities.

                Defendants.



                                           ORDER


       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation, doc. 5. The Magistrate Judge

recommended the Court dismiss without prejudice Plaintiffs action because he failed to faithfully

disclose his litigation history. Id. at p. 4. Plaintiff filed Objections to the Magistrate Judge's

Report and Recommendation. Doc. 7. Plaintiff also filed a Motion to Compel Discovery, doc. 15,

and two Motions for Entry of Default Judgment. Docs. 16, 19.

       In his Objections, Plaintiff states he replied "no" to the question found on the Complaint

form regarding the filing ofother lawsuits dealing with the same facts involved in his current cause

of action because his cause of action did not arise until April 4, 2019. Doc. 7, p. 3. Plaintiffs

Objection misses the mark. The Magistrate Judge noted Plaintiff marked "no" in response to the

Complaint form question relating to the filing of other lawsuits relating to the conditions of his

confinement and marked the subsequent questions as not applicable. Doc. 5, p. 4. However, the

Magistrate Judge also noted Plaintiff had filed "several cases relating to the conditions of his
     Case 6:19-cv-00036-JRH-BWC Document 21 Filed 06/05/20 Page 2 of 2



confinement[,]" and the Magistrate Judge listed seven cases Plaintiff filed previously and which

he failed to disclose. Id at pp. 4-5.

       Plaintiffs attempt to excuse what he previously failed to disclose cannot"serve to overlook

[Plaintiffs] abuse of the judicial process." Hood v. Tompkins. 179 F. App'x 818, 819 (11th Cir.

2006). As the Magistrate Judge noted,"The plain language of the Complaint form is clear, and

Plaintiff failed to answer fully and truthfully." Doc. 5, p. 7. What is more, the Eleventh Circuit

Court of Appeals has upheld dismissal of cases where a pro se, prisoner-plaintiff failed to disclose

previous lawsuits, as required on the face of the 42 U.S.C. § 1983 form. Redmon v. Lake Ctv.

Sheriffs Office, 414 F. App'x 221, 226 (11th Cir. 2011)(finding pro se prisoner's nondisclosure

of prior litigation in § 1983 complaint amounted to abuse ofjudicial process, which resulted in

dismissal as a sanction).

        Accordingly,the Court OVERRULES Plaintiffs Objections and ADOPTS the Magistrate

Judge's Report and Recommendation as the opinion of the Court.' The Court DISMISSES

without prejudice Plaintiffs Complaint, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on

appeal. Because Plaintiffs action is dismissed, the Court DENIES as moot Plaintiffs remaining

Motions. Docs. 15,16, 19.                .

       SO ORDERED,this cy                day of June, 2020.




                                         rRAND^SSLTciffiFluDGE^^
                                         UNITE^TATES DISTRICT COURT
                                        ■SOUTHERN DISTRICT OF GEORGIA


'   Plaintiffs remaining Objections are not responsive to the Magistrate Judge's Report and
Recommendation. Doc. 7. Instead, Plaintiff argues that he sets forth non-frivolous claims against
Defendants. Id The Magistrate Judge offered no opinion as to the relative merits of Plaintiff s claims and
recommended dismissing Plaintiffs Complaint without prejudice, doc. 5, meaning Plaintiff can fi le another
complaint in this Court relating to the events he complains of in this case, should he choose to do so.
